                       Case 1:21-cv-00506-CJN Document 30 Filed 03/01/21 Page 1 of 3
                                                                                                            CLOSED,JURY
                                        U.S. District Court
                             Eastern District of Virginia − (Alexandria)
                       CIVIL DOCKET FOR CASE #: 1:20−cv−01405−LO−IDD

Nunes v. WP Company LLC et al                                             Date Filed: 11/17/2020
Assigned to: District Judge Liam O'Grady                                  Date Terminated: 02/22/2021
Referred to: Magistrate Judge Ivan D. Davis                               Jury Demand: Plaintiff
Cause: 28:1332 Diversity−Libel, Assault, Slander                          Nature of Suit: 320 Assault Libel & Slander
                                                                          Jurisdiction: Diversity
Plaintiff
Devin G. Nunes                                             represented by Steven Scott Biss
                                                                          Law Office of Steven S. Biss
                                                                          P O Box 592
                                                                          Richmond, VA 23219
                                                                          804−861−8733
                                                                          Fax: 804−318−4098
                                                                          Email: stevenbiss@earthlink.net
                                                                          ATTORNEY TO BE NOTICED

Defendant
WP Company LLC                                             represented by Adithi Sharada Grama
doing business as                                                         Williams & Connolly LLP (DC)
The Washington Post                                                       725 12th St NW
                                                                          Washington, DC 20005
                                                                          202−434−5000
                                                                          Email: agrama@wc.com
                                                                          ATTORNEY TO BE NOTICED

Defendant
Ellen Nakashima                                            represented by Adithi Sharada Grama
                                                                          (See above for address)
                                                                          ATTORNEY TO BE NOTICED


 Date Filed        #    Docket Text

 11/17/2020       Ï1    Complaint ( Filing fee $ 400, receipt number 0422−7500878.), filed by Devin G. Nunes.
                        (Attachments: # 1 Civil Cover Sheet)(Biss, Steven) (Entered: 11/17/2020)

 11/17/2020        Ï    Initial Case Assignment to District Judge Liam O'Grady and Magistrate Judge Ivan D. Davis.
                        (dvanm, ) (Entered: 11/17/2020)

 11/18/2020       Ï2    Proposed Summons (WP Company) by Devin G. Nunes. (Biss, Steven) (Entered: 11/18/2020)

 11/18/2020       Ï3    Financial Interest Disclosure Statement (Local Rule 7.1) by Devin G. Nunes. (Biss, Steven)
                        (Entered: 11/18/2020)

 11/19/2020       Ï4    Summons Issued as to WP Company LLC. NOTICE TO ATTORNEY: Print out two electronically
                        issued summons and one copy of the attachments for each defendant to be served with the
                        complaint. (Attachments: # 1 Notice)(dvanm, ) (Entered: 11/19/2020)
                    Case 1:21-cv-00506-CJN Document 30 Filed 03/01/21 Page 2 of 3
11/19/2020    Ï5    Proposed Summons (Ellen Nakashima) by Devin G. Nunes. (Biss, Steven) (Entered: 11/19/2020)

11/20/2020    Ï6    Summons Issued as to Ellen Nakashima. NOTICE TO ATTORNEY: Print out two electronically
                    issued summons and one copy of the attachments for each defendant to be served with the
                    complaint. (Attachments: # 1 Notice to Attorney)(lcre, ) (Entered: 11/20/2020)

11/25/2020    Ï7    WAIVER OF SERVICE Returned Executed by Devin G. Nunes as to WP Company LLC waiver
                    sent on 11/19/2020, answer due 1/19/2021. (Biss, Steven) Modified text on 11/25/2020 (klau, ).
                    (Entered: 11/25/2020)

11/25/2020    Ï8    WAIVER OF SERVICE Returned Executed by Devin G. Nunes as to Ellen Nakashima waiver sent
                    on 11/19/2020, answer due 1/19/2021. (Biss, Steven) Modified text on 11/25/2020 (klau, ).
                    (Entered: 11/25/2020)

01/19/2021    Ï9    NOTICE of Appearance by Adithi Sharada Grama on behalf of Ellen Nakashima, WP Company
                    LLC (Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 10   Motion to appear Pro Hac Vice by Kevin T. Baine and Certification of Local Counsel Adithi S.
                    Grama Filing fee $ 75, receipt number 0422−7589489. by Ellen Nakashima, WP Company LLC.
                    (Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 11   Motion to appear Pro Hac Vice by Thomas G. Hentoff and Certification of Local Counsel Adithi S.
                    Grama Filing fee $ 75, receipt number 0422−7589490. by Ellen Nakashima, WP Company LLC.
                    (Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 12   Motion to appear Pro Hac Vice by Nicholas G. Gamse and Certification of Local Counsel Adithi S.
                    Grama Filing fee $ 75, receipt number 0422−7589491. by Ellen Nakashima, WP Company LLC.
                    (Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 13   Corporate Disclosure Statement by WP Company LLC. (Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 14   MOTION to Dismiss for Failure to State a Claim by Ellen Nakashima, WP Company LLC.
                    (Attachments: # 1 Proposed Order)(Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 15   Memorandum in Support re 14 MOTION to Dismiss for Failure to State a Claim filed by Ellen
                    Nakashima, WP Company LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                    Exhibit D, # 5 Exhibit E)(Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 16   MOTION to Transfer Case by Ellen Nakashima, WP Company LLC. (Attachments: # 1 Proposed
                    Order)(Grama, Adithi) (Entered: 01/19/2021)

01/19/2021   Ï 17   Memorandum in Support re 16 MOTION to Transfer Case filed by Ellen Nakashima, WP
                    Company LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Grama, Adithi)
                    (Entered: 01/19/2021)

01/19/2021   Ï 18   Notice of Hearing Date set for 2/12/2021 re 16 MOTION to Transfer Case , 14 MOTION to
                    Dismiss for Failure to State a Claim (Grama, Adithi) (Entered: 01/19/2021)

01/21/2021     Ï    Set Deadlines as to 16 MOTION to Transfer Case . Motion Hearing set for 2/12/2021 at 10:00 AM
                    in Alexandria Telephonically before District Judge Liam O'Grady. (clar, ) (Entered: 01/21/2021)

01/21/2021     Ï    Set Deadlines as to 14 MOTION to Dismiss for Failure to State a Claim . Motion Hearing set for
                    2/12/2021 at 10:00 AM in Alexandria Telephonically before District Judge Liam O'Grady. (clar, )
                    (Entered: 01/21/2021)

01/26/2021   Ï 19   ORDER granting 10 Motion for Pro hac vice as to Kevin T. Baine. Signed by District Judge Liam
                    O'Grady on 01/26/2021. (dvanm, ) (Entered: 01/26/2021)

01/26/2021   Ï 20
                    Case 1:21-cv-00506-CJN Document 30 Filed 03/01/21 Page 3 of 3
                    ORDER granting 11 Motion for Pro hac vice as to Thomas G. Hentoff. Signed by District Judge
                    Liam O'Grady on 01/26/2021. (dvanm, ) (Entered: 01/26/2021)

01/26/2021   Ï 21   ORDER granting 12 Motion for Pro hac vice as to Nicholas G. Gamse. Signed by District Judge
                    Liam O'Grady on 01/26/2021. (dvanm, ) (Entered: 01/26/2021)

02/04/2021   Ï 22   AMENDED COMPLAINT against All Defendants, filed by Devin G. Nunes.(Biss, Steven)
                    (Entered: 02/04/2021)

02/05/2021   Ï 23   ORDERED to respond to Defendants' motion to transfer by Monday, February 8, 2021 at noon.
                    Defendants may file a reply by the end of the day on Wednesday, February 10, 2021 in re 16
                    MOTION to Transfer Case. Signed by District Judge Liam O'Grady on 02/05/2021. (jlan) (Entered:
                    02/05/2021)

02/07/2021   Ï 24   Memorandum in Opposition re 16 MOTION to Transfer Case filed by Devin G. Nunes. (Biss,
                    Steven) (Entered: 02/07/2021)

02/10/2021   Ï 25   REPLY to Response to Motion re 16 MOTION to Transfer Case filed by Ellen Nakashima, WP
                    Company LLC. (Grama, Adithi) (Entered: 02/10/2021)

02/11/2021     Ï    Per LO chambers motion 16 to Transfer set for 2/12/2021 on the pleading.Per LO chambers motion
                    14 to Dismiss is Moot (clar, ) (Entered: 02/11/2021)

02/18/2021   Ï 26   MOTION to Dismiss for Failure to State a Claim by Ellen Nakashima, WP Company LLC.
                    (Attachments: # 1 Proposed Order)(Grama, Adithi) (Entered: 02/18/2021)

02/18/2021   Ï 27   Memorandum in Support re 26 MOTION to Dismiss for Failure to State a Claim filed by Ellen
                    Nakashima, WP Company LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                    Exhibit D, # 5 Exhibit E)(Grama, Adithi) (Entered: 02/18/2021)

02/18/2021   Ï 28   Notice of Hearing Date set for 3/12/2021 re 26 MOTION to Dismiss for Failure to State a Claim
                    (Grama, Adithi) (Entered: 02/18/2021)

02/22/2021     Ï    Set Deadlines as to 26 MOTION to Dismiss for Failure to State a Claim . Motion Hearing set for
                    3/12/2021 at 10:00 AM in Alexandria Telephonically before District Judge Liam O'Grady. (clar, )
                    (Entered: 02/22/2021)

02/22/2021   Ï 29   ORDER granting 16 Motion to Transfer Case. Signed by District Judge Liam O'Grady on
                    02/22/2021. (dvanm, ) (Entered: 02/22/2021)

02/22/2021     Ï    Case transferred to U.S. District for the District of Columbia. Original file, certified copy of
                    transfer order, and docket sheet sent. (dvanm, ) (Entered: 02/22/2021)
